Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on February 16, 2021. Claims 1-20 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding the claim 1, it recites receiving, by a data processing system, one or more data items; identifying a computer program specifying first candidate actions and one or more second candidate actions, with the first candidate actions and the one or more second candidate actions becoming eligible for performance; executing the identified computer program and processing, based on the executing, the one or data items, and for a particular data item, the processing including: identifying, based on the particular data item, that the first candidate actions are eligible for performance; causing performance of the least one of the first candidate actions identified; while one or more remaining first candidate actions are eligible for performance, identifying, based on the particular data item, that at least one of the one or more second candidate actions are eligible for performance; applying one or more rules to determine whether to select at least one of the one or more remaining first candidate actions that are eligible for performance or to select the at least one of the one or more second candidate actions that are eligible for performance; and based on application of the one or more rules, determining whether the computer program: causes performance of the at least one the one or more remaining first candidate actions selected; or causes performance of the at least one of the one or more second candidate actions selected.
The recited limitations except “receiving, by a data processing system, one or more data items” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind with or without the help of pen and paper. See MPEP 2106.04(a)(2) III, B. 
The claim recites one additional elements: receiving one or more data items. The receiving step as recited amounts to mere data gathering for use in the identifying step, which is a form of insignificant extra-solution activity, (see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)) . Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving data item steps amounts to no more than mere instructions to apply the exception using a generic computer component. The courts have recognized these functions as well‐understood, routine, and conventional as they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP 2106.05(d) II, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 2 recites the same abstract idea of data processing. The claim recites the additional limitations of each data item is associate with a key value, the method further comprising: storing an identifier of a candidate action of each computer program for each key value, which can be done mentally with/without pen and paper or with a generic computer and is not an inventive concept that meaningfully limits the abstract idea. Generic computer implementation does not provide significantly more than the abstract idea.

Claim 3 is dependent on claim 2 and includes all the limitations of claim 2. Therefore, claim 3 recites the same abstract idea of data processing. The claim recites the additional limitations of each key value is associated with one or more attributes, wherein an attribute of the one or more attributes represents a characteristic of the one or more data items including a common quality for values of the one or more data items, which can be done mentally with/without or with a generic computer and is not an inventive concept that meaningfully limits the abstract idea. Generic computer implementation does not provide significantly more than the abstract idea.

Claim 4 is dependent on claim 3 and includes all the limitations of claim 3. Therefore, claim 4 recites the same abstract idea of data processing. The claim recites the additional limitations of the one or more attributes specify a population segment associated with each key value, which can be done mentally with/without help of pen and paper or with a generic computer and is not an inventive concept that meaningfully limits the abstract idea. Generic computer implementation does not provide significantly more than the abstract idea.

Claim 5 is dependent on claim 2 and includes all the limitations of claim 2. Therefore, claim 5 recites the same abstract idea of data processing. The claim recites the additional limitations of each key value includes a subscriber identifier associated with a particular subscriber, which can be done mentally with/without help of pen and paper or with a generic computer and is not an inventive concept that meaningfully limits the abstract idea. Generic computer implementation does not provide significantly more than the abstract idea.

Claim 6 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 6 recites the same abstract idea of data processing. The claim recites the additional limitations of applying one or more rules comprises: applying a holdout rule specifying one or more candidate action that are prohibited from being performed in response to the performance of the least one of the first candidate actions, which can be done mentally with/without help of pen and paper or with a generic computer and is not an inventive concept that meaningfully limits the abstract idea. Generic computer implementation does not provide significantly more than the abstract idea.

Claim 7 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 7 recites the same abstract idea of data processing. The claim recites the additional limitations of applying one or more rules comprises: determining a segment that is associated with the particular data item; and determining whether the at least one of the one or more remaining first candidate actions or at least one of the one or more second candidate actions are associated with the segment , which can be done mentally with/without help of pen and paper or with a generic computer and is not an inventive concept that meaningfully limits the abstract idea. Generic computer implementation does not provide significantly more than the abstract idea.

Claim 8 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 8 recites the same abstract idea of data processing. The claim recites the additional limitations of applying one or more rules comprises: determining whether a first trigger criterion for the at least one of the one or more remaining first candidate actions is satisfied; determining whether that a second trigger criterion for the at least one of the one or more second candidate actions is satisfied; and causing performance of the at least one of the one or more remaining first candidate actions based on satisfying of the first trigger criterion, or causing performance at least one of the one or more second candidate actions based on satisfying of the second trigger criterion, which can be done mentally with/without help of pen and paper or with a generic computer and is not an inventive concept that meaningfully limits the abstract idea. Generic computer implementation does not provide significantly more than the abstract idea.

Claim 9 is dependent on claim 8 and includes all the limitations of claim 8. Therefore, claim 4 recites the same abstract idea of data processing. The claim recites the additional limitations of wherein applying one or more rules comprises: determining a probability that the first trigger criterion or the second trigger criterion is satisfied within a specified time period; and causing performance of the at least one of the one or more remaining first candidate actions or of the one or more second candidate actions based on the probability, which can be done mentally with/without help of pen and paper or with a generic computer and is not an inventive concept that meaningfully limits the abstract idea. Generic computer implementation does not provide significantly more than the abstract idea.


Claim 10 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 10 recites the same abstract idea of data processing. The claim recites the additional limitations of applying one or more rules comprises: determining a key value associated with the particular data item; and applying at least one of: a frequency check specifying a threshold number of actions for performance for data items associated with the key value and including the particular data item; a timing check specifying a time period of eligibility of actions for the performance for data items associated with the key value and including the particular data item; and a suppression check specifying a period of ineligibility of actions for the performance for data items associated with the key value and including the particular data item; wherein causing performance of the at least one of the one or more remaining first candidate actions or of the one or more second candidate actions is based on at least one of the frequency check, the timing check, and the suppression check, which can be done mentally with/without help of pen and paper or with a generic computer and is not an inventive concept that meaningfully limits the abstract idea. Generic computer implementation does not provide significantly more than the abstract idea.

Claim 11 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 11 recites the same abstract idea of data processing. The claim recites the additional limitations of the one or more first remaining candidate actions and one or more second candidate actions include one or more of sending a text message to an external device, sending an email to an external system, opening a ticket for a work order in a case management system, cutting a mobile telephone connection, providing a web service to a targeted device, transmitting a data packet of the one or more data items with a notification, and executing a data processing application that is hosted on one or more external computers on the one or more data items, which can be done mentally with/without help of pen and paper or with a generic computer and is not an inventive concept that meaningfully limits the abstract idea. Generic computer implementation does not provide significantly more than the abstract idea.

Claim 12 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 12 recites the same abstract idea of data processing. The claim recites the additional limitations of applying one or more rules comprises: determining a first probability of a performance of the at least one the one or more remaining first candidate actions; determining a second probability of a performance of the at least one of the one or more second candidate actions selected; and wherein causing performance of the at least one of the one or more remaining first candidate actions or of the one or more second candidate actions is based on at least one of the first probability or the second probability or both, which can be done mentally with/without help of pen and paper or with a generic computer and is not an inventive concept that meaningfully limits the abstract idea. Generic computer implementation does not provide significantly more than the abstract idea.


Claim 13 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 4 recites the same abstract idea of data processing. The claim recites the additional limitations of applying one or more rules comprises: determining a priority value for each of the one the one or more remaining first candidate actions and each of the one or more second candidate actions; ranking each of the one the one or more remaining first candidate actions and each of the one or more second candidate actions based on each respective priority value; and wherein causing performance of the at least one of the one or more remaining first candidate actions or of the one or more second candidate actions is based on the ranking, which can be done mentally with/without help of pen and paper or with a generic computer and is not an inventive concept that meaningfully limits the abstract idea. Generic computer implementation does not provide significantly more than the abstract idea.

Claim 14 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 14 recites the same abstract idea of data processing. The claim recites the additional limitations of applying the one or more rules occurs in real time or in near real time in response to receiving, by the data processing system, the one or more data items, which can be done mentally with/without help of pen and paper or with a generic computer and is not an inventive concept that meaningfully limits the abstract idea. Generic computer implementation does not provide significantly more than the abstract idea.

Claim 15 is dependent on claim 31and includes all the limitations of claim 1. Therefore, claim 15 recites the same abstract idea of data processing. The claim recites the additional limitations of the first candidate actions are each represented by a respective first node in a first flowchart representing a first logical flow of executable instructions, and wherein the one or more second candidate actions are each represented by a respective second node in a second flowchart representing a second logical flow of executable instructions that is different from the first logical flow of executable instructions , which can be done mentally with/without help of pen and paper or with a generic computer and is not an inventive concept that meaningfully limits the abstract idea. Generic computer implementation does not provide significantly more than the abstract idea.

As to claims 16-20, they have similar limitations as of claims 1-15 above. Hence, they are rejected under the same rational as of claims 1-15 above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oliner et al. (Pub. No. : US 20180365309 A1) 

As to claim 1 Oliner teaches a method performed by a data processing system for executing a computer program to process one or more data items by identifying first candidate actions that are eligible to be performed, executing at least one of the first candidate actions, identifying one or more second candidate actions that are eligible to be performed and determining whether to select at least one of one or more remaining first candidate actions or to select the at least one of the one or more second candidate actions, the method including: 
receiving, by a data processing system, one or more data items (paragraph [0082]: indexers 206 receive data collected from a data source 202); 
identifying a computer program specifying first candidate actions and one or more second candidate actions, with the first candidate actions and the one or more second candidate actions becoming eligible for performance (paragraphs [0428]-[0432]: a determination is made whether the result from the action model includes multiple action candidate and processing proceeds to block 2834 where functionality to ascertain a user selection from among the multiple action candidates); 
executing the identified computer program and processing, based on the executing, the one or data items, and for a particular data item, the processing including: identifying, based on the particular data item, that the first candidate actions are eligible for performance (paragraphs [0429]-[0432]: action recommendation of the model result (perhaps, a selected and approved action recommendation) is an action to be automatically performed); 
causing performance of the least one of the first candidate actions identified (paragraph [0433]: generating and sending action).
Oliner does not explicitly said but he does imply while one or more remaining first candidate actions are eligible for performance, identifying, based on the particular data item, that at least one of the one or more second candidate actions are eligible for performance, applying one or more rules to determine whether to select at least one of the one or more remaining first candidate actions that are eligible for performance or to select the at least one of the one or more second candidate actions that are eligible for performance, based on application of the one or more rules, determining whether the computer program: causes performance of the at least one the one or more remaining first candidate actions selected, or causes performance of the at least one of the one or more second candidate actions selected (paragraphs [0431]: At block 2844, a non-automatic action recommendation of a modeled result may be placed in a queue. In one embodiment, the queue may be specific to a particular notable event instance and may be included in an enhanced notable event data instance that represents or corresponds to the underlying notable event instance. In one embodiment, a single queue for the NEPS may gather all of the nonautomatic recommended actions of modeling results. Many embodiments are possible. In one embodiment, actions queued by the processing of 2844 may be subjected to subsequent processing which may result in the performance of the queued action). Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oliner to improved processing efficiency. 

As to claim 2 Oliner teaches method according to claim 1. Oliner teaches wherein each data item is associate with a key value, the method further comprising: storing an identifier of a candidate action of each computer program for each key value (paragraph [0052]). 

As to claim 3 Oliner teaches method according to claim 2. Oliner teaches wherein each key value is associated with one or more attributes, wherein an attribute of the one or more attributes represents a characteristic of the one or more data items including a common quality for values of the one or more data items (paragraph [0055]).

As to claim 4 Oliner teaches method according to claim 3. Oliner teaches wherein the one or more attributes specify a population segment associated with each key value (paragraphs [0048], [0055]).

As to claim 5 Oliner teaches method according to claim 2. Oliner teaches wherein each key value includes a subscriber identifier associated with a particular subscriber (paragraph [0086]).

As to claim 6 Oliner teaches method according to claim 1. Oliner teaches wherein applying one or more rules comprises: applying a holdout rule specifying one or more candidate action that are prohibited from being performed in response to the performance of the least one of the first candidate actions (paragraph [0426]).

As to claim 7 Oliner teaches method according to claim 1. Oliner teaches wherein applying one or more rules comprises: determining a segment that is associated with the particular data item and determining whether the at least one of the one or more remaining first candidate actions or at least one of the one or more second candidate actions are associated with the segment (paragraph [0431]).

As to claim 8 Oliner teaches method according to claim 1. Oliner teaches wherein applying one or more rules comprises: determining whether a first trigger criterion for the at least one of the one or more remaining first candidate actions is satisfied; determining whether that a second trigger criterion for the at least one of the one or more second candidate actions is satisfied; and causing performance of the at least one of the one or more remaining first candidate actions based on satisfying of the first trigger criterion, or causing performance at least one of the one or more second candidate actions based on satisfying of the second trigger criterion (paragraph [0433]).

As to claim 9 Oliner teaches method according to claim 8. Oliner teaches wherein applying one or more rules comprises: determining a probability that the first trigger criterion or the second trigger criterion is satisfied within a specified time period and causing performance of the at least one of the one or more remaining first candidate actions or of the one or more second candidate actions based on the probability (paragraph [0428]).

As to claim 10 Oliner teaches method according to claim 1. Oliner teaches wherein applying one or more rules comprises: determining a key value associated with the particular data item; and applying at least one of: a frequency check specifying a threshold number of actions for performance for data items associated with the key value and including the particular data item; a timing check specifying a time period of eligibility of actions for the performance for data items associated with the key value and including the particular data item; and a suppression check specifying a period of ineligibility of actions for the performance for data items associated with the key value and including the particular data item; wherein causing performance of the at least one of the one or more remaining first candidate actions or of the one or more second candidate actions is based on at least one of the frequency check, the timing check, and the suppression check (paragraph [0139]).

As to claim 11 Oliner teaches method according to claim 1. Oliner teaches wherein the one or more first remaining candidate actions and one or more second candidate actions include one or more of sending a text message to an external device, sending an email to an external system, opening a ticket for a work order in a case management system, cutting a mobile telephone connection, providing a web service to a targeted device, transmitting a data packet of the one or more data items with a notification, and executing a data processing application that is hosted on one or more external computers on the one or more data items (paragraph [0227]).

As to claim 12 Oliner teaches method according to claim 1. Oliner teaches wherein applying one or more rules comprises: determining a first probability of a performance of the at least one the one or more remaining first candidate actions, determining a second probability of a performance of the at least one of the one or more second candidate actions selected, and wherein causing performance of the at least one of the one or more remaining first candidate actions or of the one or more second candidate actions is based on at least one of the first probability or the second probability or both (paragraph [0431]).

As to claim 13 Oliner teaches method according to claim 1. Oliner teaches wherein applying one or more rules comprises: determining a priority value for each of the one the one or more remaining first candidate actions and each of the one or more second candidate actions; ranking each of the one the one or more remaining first candidate actions and each of the one or more second candidate actions based on each respective priority value; and wherein causing performance of the at least one of the one or more remaining first candidate actions or of the one or more second candidate actions is based on the ranking (paragraphs [0428]-[0432]).

As to claim 14 Oliner teaches method according to claim 1. Oliner teaches wherein applying the one or more rules occurs in real time or in near real time in response to receiving, by the data processing system, the one or more data items (paragraphs [0428]-[0432]).

As to claim 15 Oliner teaches method according to claim 1. Oliner teaches wherein the first candidate actions are each represented by a respective first node in a first flowchart representing a first logical flow of executable instructions, and wherein the one or more second candidate actions are each represented by a respective second node in a second flowchart representing a second logical flow of executable instructions that is different from the first logical flow of executable instructions (paragraphs [0428]-[0432]).

	As to claims 16-20, they have similar limitations as of claims 1-15 above. Hence, they are rejected under the same rational as of claims 1-15 above.

	Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
            The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169